Citation Nr: 0708194	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1978 to May 
1979, and on Active Duty for Training (ACDUTRA) from August 
11, 1979 to August 25, 1979 and from February 10, 1980 to 
February 24, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim was previously remanded by the Board in April 2006 
to obtain a VA audiological examination.

The Board notes that the veteran's original claim filed in 
April 2002, requested service connection for tinnitus and 
headaches, in addition to hearing loss.  A rating decision 
dated in October 2006, subsequently granted the veteran's 
claims for tinnitus and headaches, and those issues are no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case came before the Board and was remanded in April 
2006.  The Board ordered the AMC to schedule the veteran for 
a VA audiological examination to determine the nature and 
likely etiology of the veteran's claimed bilateral hearing 
loss.  The examiner was instructed to address the 
consultation in the service medical records dated in 
September 1981 and the audiograms dated in August 1978 and 
April 1979.  Additionally, the examiner was asked to 
specifically answer the questions of (1) whether there was an 
increase in the severity of the disability from December 1978 
to May 1979; and (2) if there was an increase in the severity 
of disability, was the increase beyond the natural progress 
of the disorder.

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The AMC failed to ensure that these 
questions were answered by the examining physician.  This 
claim must be remanded for these questions to be answered.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain an additional 
opinion from the examining physician to 
answer the following questions:

(A) Whether there was an increase in the 
severity of the hearing loss disability 
from December 1978 to May 1979; and 

(B) If so, was the increase beyond the 
natural progress of the disorder.

2.  Then readjudicate the claim for 
entitlement to service connection for 
bilateral hearing loss.  If it remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).


